DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUBOTA et al. (US 2009/0056865).
	Regarding claim 20, KUBOTA teaches providing a layer of hot melt adhesive on a panel, bringing the panel and surface covering in a spatially aligned relationship such that the adhesive is intermediate the panel and covering (fig. 9; claim 34), heating the hot melt adhesive to a temperature above its melting temperature (claim 34), pressing the surface cover while the hot melt is an intermediate layer (para. 23), and cooling the hot melt adhesive to a temperature below its melting temperature to form an object (inherent in setting a hot melt adhesive after heating to melt).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUBOTA.
	Regarding claim 1, KUBOTA teaches a method for producing and separating a laminate comprising a panel 309 having a surface coating 903 (fig. 9, paras. 50-52) comprising bringing the panel and surface covering in to alignment (fig. 9; claim 34), providing a layer of hot melt adhesive 201 between the panel and surface coating (fig. 9; claims 34-35), heating the hot melt above its heating temperature (claim 34), pressing the surface covering against the panel with the molten hot melt adhesive between the panel 309 and surface covering 903 (claim 34; paras. 23 and 46), cooling the hot melt to a temperature below its melting temperature to form the object (claim 34; and it is inherent that solidifying a hot melt requires cooling below its melting temperature), heating the hot melt at end of life above its melting temperature (claim 35, para. 35), and separating the panel and surface covering (claim 35), where it would have been obvious that the disassembly of the laminate is the end of the laminate’s life.  KUBOTA does not teach that the hot melt adhesive comprises less than 5% solvent, but it would have been obvious to one of ordinary skill in the art at the time of the invention that the adhesive comprises essentially 0% solvent because KUBOTA does not teach including a solvent in the hot melt adhesive.  KUBOTA teaches numerous examples wherein heat melts the adhesive without requiring curing (paras. 20, 29, 32, 40), so either inherently discloses non-reactive hot melt or it would have been 
	Regarding claim 2, KUBOTA teaches polyethylene vinyl acetate adhesive (para. 31), which has a melting point of 110 degrees Celsius.
Regarding claim 3, KUBOTA does not teach an adhesive thickness as mass per area, but discloses using a layer between 25 and 50 microns thick, where the thickness could also be greater than 50 microns or less than 25 microns (para. 28). It would have been obvious to one of ordinary skill in the art at the time of the invention because changing the dimensions of a prior art structure have been held per se obvious (MPEP 2144.04). Furthermore, it would have been obvious to adjust a thickness, and thereby the mass per unit area, by optimizing thickness for adhesion of particular parts, structures, use specifications, an amount required to result in a strong bond and the amount necessary to provide sufficient adhesive to melt, flow, and wet; without making the layer so thick as to mechanical creep over time and wasting materials (para. 29).
Regarding claim 4, KUBOTA teaches heating by radiation (abstract; throughout the disclosure).
Regarding claim 5, KUBOTA teaches coating adhesive on the metal sheet before bonding to the surface covering (para. 50).
Regarding claim 6, KUBOTA does not teach applying the molten roller via adhesive via roller. It would have been obvious to apply the adhesive via roller because KUBOTA teaches brushing or spraying or any other manner of coating known in the industry (para. 22), wherein rolling on a coating was a well- known means of applying a coating at the time of the invention.
Regarding claims 7 and 8, KUBOTA teaches heating the adhesive to melt (para. 23; throughout, as a primary purpose of the disclosure), such that it would have been inherent that the adhesive is cooled below the adhesive melting point before bringing into alignment, and it would have been obvious to one of ordinary skill in the art at the time of the invention to transport the coated panel to a 
2141; KSR).
Regarding claim 9, KUBOTA does not teach transporting and storing stacked sheets without protective foil on each layer of adhesive, but it was well known in every laminate processing art to stack and/or transport sheets in stacks, and KUBOTA does not require protective foils on each layer of hot melt adhesive.
Regarding claim 10, KUBOTA teaches sanding the adhesive prior to the bonding process (para. 59), which would remove exogenous particles from the surface of the adhesive.
Regarding claim 11, KUBOTA does not teach teaches heating prior to pressing. However, it would have been obvious to one of ordinary skill in the art to apply heat prior to pressing because
KUBOTA teaches heating while pressing (para. 23), changing the order of process steps has been held per se obvious (MPEP 2144.04), and there would have been a reasonable expectation of producing the same bonded laminate (see MPEP 2141; KSR) whether the adhesive is heated to soften during or prior to pressing.
Regarding claim 12, KUBOTA teaches the panel comprises fibrous material (para. 3).
Regarding claim 13, KUBOTA does not teach a material of the fibers in the panel are cellulosic. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use cellulosic fibers because KUBOTA discloses using organic fibers as fibers of a composite adhesive layer (para. 36), and cellulosic fibers well well-known fiber material in fiber-reinforced composite materials.
Regarding claim 14, KUBOTA does not explicitly disclose artificial polymer in the panel, but it would have been obvious to use artificial polymer as the matrix of the panel because KUBOTA teaches using polymers (para. 3), and artificial polymers are ubiquitous in the polymer art.
Regarding claims 15 and 16, KUBOTA teaches using co-polyester polymer and numerous other polyester materials (para. 31).
Regarding claims 17 and 18, KUBOTA does not teach the average molecular weight between 15,000 and 30,000 g/mol or crystallinity between 5% and 40%, but one of ordinary skill in the art would utilize such values for the adhesive polymer a technician would optimize the polyester in to such broad ranges in order to provide adequate adhesion between a panel and covering.
Regarding claim 19, KUBOTA teaches irradiating the adhesive above its melting point to finally separate (claim 35).
Regarding claim 22, KUBOTA teaches a panel with a surface having a layer of polyethylene vinyl acetate adhesive (para. 31), which has a melting point of 110 degrees Celsius. KUBOTA does not teach a thickness of the adhesive layer is 50-400 g/m2, but it would have been obvious to one of ordinary skill in the art at the time of the invention to use any thickness of adhesive required for a particular application, as changes in size and proportion have been held per se obvious (MPEP 2144.04).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUBOTA, as applied to claim 20, above.
Regarding claim 21, KUBOTA does not teach a panel surface area larger than 0.3 m2. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to make a panel having any desirable size for a particular application, and changes in size have been held per se obvious (MPEP 2144.04).

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive.
Applicant argues that KUBOTA does not anticipate claim 20 because KUBOTA does not disclose a non-reactive hot melt adhesive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-reactive) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that KUBOTA does not disclose a non-reactive hot melt adhesive according to the definition presented.  KUBOTA teaches an adhesive that melts in response to heat without requiring a reaction (i.e. paras. 20, 29, 32, 40), so either inherently discloses non-reactive hot melt or it would have been obvious to one of ordinary skill in the art to use a non-reactive hot melt adhesive because KUBOTA recites such examples without requiring reaction

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 13, 2021